Citation Nr: 1721098	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for right and left knee disorders, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for fracture of the L4 right transverse process with degenerative disc disease.

4.  Entitlement to higher ratings for right lower extremity radiculopathy, currently evaluated as noncompensable prior to March 9, 2015, and as 10 percent disabling from that date.

5.  Entitlement to higher ratings for left lower extremity radiculopathy, currently evaluated as noncompensable prior to March 9, 2015, and as 10 percent disabling from that date.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had honorable active service from June 5, 1992, to June 23, 1992.  He had an additional period of service from February 1995 to October 1997 which has been deemed dishonorable. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the issues on appeal in June 2016 for additional development.  At that time, the Board noted that the issues before the Board included the initial ratings for radiculopathy of the bilateral lower extremities, with consideration of the period prior to the March 9, 2015, effective date assigned by the RO.  The Board also noted that the issue of entitlement to a TDIU had again been raised.  As the Board had jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, the Board listed it on the first page of the June 2016 remand.  Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009). 

The Board also remanded the issue of service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  A November 2016 rating decision granted service connection for anxiety disorder, not otherwise specified, and major depressive disorder, associated with fracture, L4 right transverse process, with degenerative disc disease.  The evaluation was 70 percent, effective June 4, 2010.  The Veteran has not submitted a notice of disagreement with the assigned evaluation or effective date.  

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at a hearing in March 2016.  A transcript of the hearing has been associated with the record.

The RO in Columbia, South Carolina, has jurisdiction of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2016 hearing, the Veteran testified that he had been prescribed a cane by VA in 2011 or 2012.  The most recent VA treatment record is from the Durham VA Medical Center (VAMC).  It is dated March 9, 2011, and was printed on March 18, 2011.  The VA treatment records dated in 2011 before the Board do not include a prescription for a cane.  In addition, the report of a January 2016 private Mental Status Examination relates that the Veteran had just recently gone to the VA in Fayetteville, North Carolina, to establish treatment.  As a result, it appears that outstanding VA treatment records exist that have not been associated with the record before the Board.  They must be obtained on remand.  

The Board's June 2016 remand requested that a VA examiner provide a comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (L4 right transverse process fracture with degenerative disc disease and right and left lower extremity radiculopathy).  September 2016 Disability Benefits Questionnaire (DBQ) Medical Opinions provide the requested opinions.  

However, the Veteran was subsequently granted service connection for a psychiatric disability, evaluated as 70 percent disabling since June 4, 2010.  A June 2009 determination by the Social Security Administration (SSA) found that the Veteran had been disabled since July 2000 with severe impairments of degenerative disc disease of the lumbar spine, obesity, depression and narcotics dependency.  As a result, an additional comment is required as to the functional impairment or limitation imposed by the Veteran's service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, including those dated after March 18, 2011, and those from the VAMC in Fayetteville, North Carolina.  

2.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who provided the September 2016 DBQ Medical Opinions (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner should specifically comment as to the functional impairment or limitation imposed by the Veteran's service-connected anxiety disorder, not otherwise specified and major depressive disorder, associated with fracture, L4 right transverse process, with degenerative disc disease.

In doing so, the examiner is asked to take the Veteran's approximately 2 years of college education, special training, and previous experience in restaurant, factory, and trucking work into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

